 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMiner Industries,Inc.andUpper South Department,International Ladies' Garment Workers' Union,AFL-CIO. Case 5-CA-174696 August 1987DECISION AND ORDERBY CHAIRMAN DOTsON ANDMEMBERSJOHANSEN AND BABSONOn 17 June 1986 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The General Counsel filed a cross-exception and asupporting brief, andan answeringbrief to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Miner In-dustries,Inc.,Milford,Delaware, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.IIn itsbrief,the Respondenturged theBoard todeferresolution ofthe issueof successorshipuntil issuance of the SupremeCourt's thenpending decisioninFall River Dyeing & Finishing Corp. v. NLRB, 775F 2d 425 (1st Cir 1985), affd. 482 U.S 27 (1987) The Courtcited withapproval theBoard's practice of finding successorship where,under allthe circumstancesof theemployer transition,the employees find them-selves inessentially the samejobs. The Court also endorsedthe "substan-tial and representative complement"rule and approved the application ofthe "continuing demand" theory in the successorship context. Thejudge's decision is consistentwithFall River2The GeneralCounsel requests a visitatonal clause Under the circum-stances of this case,we deny the General Counsel's request.Joseph J. Baniszewski, Esq.,for the General Counsel.James M. Jerue, Esq.,for the Employer.H. Victoria Hedian, Esq.,for the Union.DECISIONFRANK H. ITKIN, Administrative Law Judge. Anunfair labor practice charge was filed in this case onAugust 23, and a complaint issued on October 10, 1985.A hearing was conducted in Milford, Delaware, on Janu-ary 8, 1986. The General Counsel alleges that Respond-entMiner Industries, a successor employer of GuidaClothing, violated Section 8(a)(5) and (1) of the NationalLabor Relations Act by refusing to recognize ChargingParty Union as the exclusive bargaining agent of its unitproduction and maintenance employees. Miner Industriesdenies violating the Act as alleged.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by counsel, I make the followingFINDINGS OF FACTThe pertinent facts are essentially undisputed.MinerIndustries is admittedly an employer engaged in com-merce as alleged.Charging Party Union is admittedly alabor organization as alleged. Guida Clothing, a Dela-ware corporation, was engaged, prior to February 8,1985, in the manufacture of rubberized all-weather gar-ments for the United States Department of Defense at itsfactory in Milford, Delaware. Michael Guida was presi-dent,Mario Petti was vice president, and Harold Wein-berg was comptroller of Guida Clothing. The Union wasthe collective-bargaining agentof Guida Clothing's em-ployees in the following unit.All nonsupervisory production,maintenance, pack-ing and shipping workers [at the Milford plant].The Union'smost recentcollective-bargainingagreementwith Guida Clothing was effective from June 1, 1984, toMay 31, 1987. (See G.C. Exh. 2.)On February 8, 1985, as Michael Guida testified, "wehad to shut the doors" of the Milford plant because offinancialdifficulties.Guida acknowledged that, "afterFebruary 1985, when Guida Clothing ceased operating... Guida Clothing only had two employees"-MichaelGuida and Mario Petti. Prior to the cessation of oper-ations,Guida Clothing had occupied its Milford plantunder a leasefromKSI, utilizingsome 25,000 to 30,000square feet for the production of garments. At the time,Guida Clothing had the following contracts with the De-partmentof Defense:1.No. 0409-for the manufacture of some140,000 wet-weather overalls.2.No. 0384-for the manufacture of some 60,000wet-weather heavy parkas.3.No. 0767-for the manufacture of some 63,000wet-weather heavy parkas."Michael Guida generally recalled that during Januaryand February 1985, Guida Clothing employees were"working" on "the overalls and the parkas"; however,he later noted that "we were . ..in training. . . on theparkas sowe did not ship any parkas . . ."; and, in short,Guida Clothing had principally "produced" some 11,000overalls in January and some 7000 overalls in February"under contract 0409." Elsewhere, Michael Guida gener-ally recalled that during January and February 1985, hisIGuida Clothing also had a contract with the Defense Department tomanufacture fragmentationvests, however, as of January 1985, it hadmanufactured only one-third of the vests,it then ceased production of thevests, and no further production occurred.Further, Guida Clothing alsohad a contract for the production of field packs, however, there was noproduction in January or February 1985, it had subcontracted the manu-facture of some of these units in 1984 and later "novated" this contract toanother company285 NLRB No. 36 MINER,,-INDUSTRIES -235Company had manufactured a total of "about 18,000 or20,000 garments per month."Guida Clothing, during this January-February period,had employed approximately 25 to 30 stitchers or sewersand approximately 65 to 70 gluers. It also had employed,inter alia, cutters, inspectors, and helpers. The bulk ofthe unit personnel were stitchers or sewers and gluers.The principle machinery utilized included sewing ma-chines and an oven. Michael Guida was asked by counselforRespondent, "Now, when Guida was, operating atfull capacity, how many employees would you have?"He answered: "I would say January and February ...we ran somewhere around approximately around 166people." He lowered this "approximation" to "about 160people" and later recalled that his "average employmentwas 160 people" in January and February 1985. Howev-er,General Counsel Exhibit 3, Guida Clothing's payrollledger for February 10, 1985, lists some 140 persons andMichael Guida identified about 10 of these 140 personsas supervisors or nonunit personnel. On this record, I ampersuaded that Guida Clothing's unit work force princi-pally included stitchers or sewers and gluers and rangedfrom about 120 to 150 unit personnel during January andFebruary 1985, with about 130 unit employees workingon February 8, 1985, when it ceased operations.Guida Clothing, as noted, "shut [its] doors" and"ceased operations" on February 8, 1985. It filed a debt-or's petition under Chapter XI in the United States bank-ruptcy court on February 26, 1985. In the meantime,David T. Ashcroft of Miner Industries became interestedin the Guida Clothing operation. Ashcroft, the chief op-erating officer of Miner Industries' rubber plant in Bris-tol,Rhode Island, explained that his company manufac-tures "a variety of galoshes, rainwear and waterproofclothing," including "parkas" for the Defense Depart-ment.Ashcroft testified:Iwas aware that Guida Clothing had serious finan-cialproblems. . . .We were manufacturing thesame itemand we had an interest, or I had an inter-est, in attempting to either novate his [Guida's] con-tracts or arrange a subcontract to manufacture hisparticular products.... II, was discussed with theGovernment . . . and that resulted in the agree-ments that have been introduced here today ...the letters of March 15, March 5, and Court orders... We have a Court order ' in place that allows usto complete Guida's three contracts and Miner'scontract in the Guida facility ....Ashcroft sent Guida a letter, dated March 5, 1985,proposing, inter alia, "the possible creation of a jointventure between Miner Industries and the principals in-volved in Guida Clothing . . . ." (See G.C. Exh. 4.)Thereafter, by letter dated March 15, 1985, Ashcroft setforth the following "basic terms and conditions of theagreement" between Guida Clothing and Miner Indus-tries (G.C. Exh. 5):This letter is intended to set forth the basic termsand conditions of the Agreement entered into be-tween Guida Clothing- Co., Inc. (hereinafter re-ferred to as Guida) and Miner Industries, Inc. (here-inafter referred to as Miner), regarding the comple-tion of certain contracts calling for the manufactureand production of heavyweight wet weather cloth-ing for the Defense Personnel Support Center(hereinafter referred to as DPSC). If this letter isapproved by you, it will serve as a PreliminaryBasic Agreement pursuant to which the parties shallpromptly proceed to take action consistent here-with.1)Miner or its nominee will immediately arrangeto commence operations at the facility located at301Rehoboth Blvd., Milford, Delaware presentlybeing utilized by Guida. It being expressly under-stood that Guida is presently a Debtor in Possessionpursuant to Chapter XI of the Bankruptcy Code.2)Miner and Guida will take all necessary actionto have DPSC agree that the existing contracts forthemanufacture and production of heavyweightwet weather clothing between Guida and DPSC beamended so that Miner will be named as a subcon-tractor to Guida pursuant to said contracts.3)Miner will undertake all necessary action tohave its contract with DPSC for the manufactureand production of heavy weight wet weather cloth-ing amended so that the place of manufacture bedesignatedas Milford, Delaware.4)Miner will use its best efforts to complete allof the above-mentioned contracts with DPSC at theMilford, Delaware facility.5)Miner will assume the net lease on the facilityinMilford,Delaware which was being utilized byGuida upon the same terms and conditions thatGuida enjoyed. It is expressly understood that thislease provided for no rental payment to be paid byGuida for an approximate eighteen (18) monthperiod.Guida agrees to use its best efforts to con-summate -the assignment of this lease and thisAgreement is contingent upon such assignment.6)Miner agrees that it will pay all of the operating expenses including wages of employees,' cost ofmaterial,maintenance of equipment, insurance, heatand other utility expenses of the facility, and otherassociated overhead expenses commensurate withthe operation of this facility.7)Miner agrees to pay to Guida as a Debtor inPossession pursuant to the provisions of Chapter XIof the Bankruptcy Code, the sum of Fifty Cents($.50) per unit of clothing manufactured and pro-duced by Miner at the Milford, Delaware facility.This payment is intended to be used for the use ofthe equipment located at the facility and must beadministered pursuant to the provisions of saidChapter XI of the Bankruptcy Code. This paymentshall be made by Miner only so long as it has theuse of the equipment located in the Milford, Dela-ware facility and shall terminate immediately if suchequipment is not available to Miner for any reasonwhatsoever.8)Miner and Guida agree that a special bank ac-count will be established at a bank mutually agree-able wherein the proceeds to be paid by DPSC for 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe heavyweight wet weather clothing will be de-posited.The sum of Fifty Cents ($.50) per unit ofclothing will be paid to Guida as Debtorin Posses-sion from this special account upon receipt of pay-mentfrom DPSC with the balance of said paymentto bemadedirectly to Miner.9)Guida represents to Miner that the finishedgoods, work in processand raw materialsowned byit and located at the Milford, Delaware facility havea valueequal to that of any Progress Payments thathave been advanced to Guida by DPSC.10)Miner agreesto hire Michael Guida andMario Petti to supervise the operation of the Mil-ford,Delaware facility and theyagreeto be respon-sible for the operation at this facility.Miner agreesto compensate Michael Guida and Mario Petti atthe rate of Six Hundred Fifteen Dollars ($615.00)per week— plus a bonus to each of them of Five per-cent (5%) of the net operating pre-tax profit of theoperation at the Milford, Delaware operation. Thisbonus to be paid quarterly.11) 'Miner and Guida will immediately undertakewhatever action is necessary to have the terms andconditions of this Agreement approved and consent-ed to by all of the appropriate parties to the Chap-ter XI Proceedings and theSmall BusinessAdminis-tration,which is a secured lender to Guida withregard to the equipment,materialsand inventory lo-cated at the Milford, Delaware facility.12)Thetermsof that letter of intent directed toGuida from Miner dated March 5, 1985 are incor-porated into this agreement and made a part hereof.Guida Clothing accepted these "terms"on March 16,1985.Further,' theDefense Department also approvedGuida's "lease back and subcontractingarrangementswithMiner Industriesof Bristol, Rhode Island" for con-tracts "0409," "0767," and "0384" on March 18, 1985.Michael Guida, as he further testified, met with theemployees of Guida Clothing and Union RepresentativeClara. Gummer in the cafeteria of the Milford plant onMarch 18, 1985. Guida recalled:I told them that Guida Clothing would not be in ex-istence ,any longer, until we cleaned up here, untilthe Chapter XI, until the Courts told us what wasgoing to be . . . if we could work a plan out and itwas approved by the Court. We explained the posi-tion of Miner, it was taking at the time, and we toldthem that if they wished to work for Miner, leavetheir names at the front office and we would con-tact them when we were ready to start up.Guida also acknowledged that he had "told the formeremployees of Guida that Miner was going to be operat-ing that facility if we get Court approval to do so"; "ba-sically,. [Guida] and Petti" were "involved in the hiringof employees for Miner."The Union— by letter dated March 20, 1985, apprisedGuida that it "has been informed that you filed [for]Chapter XI bankruptcy protection" and the Union "isready, willing and able to listen to any proposals that theCompany feels is necessary to facilitate the Chapter XIbankruptcy proceedings. . . ." Guida, by letter datedMarch 29, -replied,inter alia,that "all work in house willbe subcontracted to Miner Industries"; Guida Clothing"will only maintain an office and will receive `x' amountof money for each garment produced"; Miner Industries"will employ the people and Guida will only have 2 em-ployees,Michael F. Guida Sr. and Mario F. Petti .. .only to handle the Chapter XI proceeding and to followthe Court's instructions."Guida Clothing petitioned the bankruptcy court forapproval ofitsagreementwithMiner Industries onMarch 29, 1985. (See G.C. Exh. 9.) The petition recited,inter alia,thatGuida Clothing has three contracts withthe Defense Department; that Miner Industriesalso hasone contract with the Defense Department; and thatMiner Industries "proposes to complete its contract aswell as [Guida's] contracts at [Guida's] place of businessinMilford, Delaware." The Bankruptcy Court, by orderdated April 11, 1985, authorized Guida Clothing to enterinto the March 15, 1985 agreement with Miner Indus-tries,with the exception of paragraphs 5 and 10, whichwere amended as follows (see G.C. Exhs. 5 and 10):(5) Subject to further order of the court, Minerwill sublease from Debtor the facility in Milford,Delaware whichisbeingutilized by Debtor uponthe sametermsand conditions that Guida enjoys.Said sublease,unlessotherwise ordered by thecourt, shall terminate upon completion of Debtor'scontractswith the Defense Personnel SupportCenter (DPSC) being contract Nos. DLA100-84-C-0409, DLA100-84-C-0767, DLA100-84-C-0384,plusMiner's one contract for heavy weight wetweather clothing with the Defense Personnel Sup-port,Center, provided DPSC approves to have thisone contract manufactured and produced at theMilford, Delaware facility.(10)Miner agrees to hire Michael F. Guida andMario Petti to supervise the operation of the Mil-ford,Delaware facility and they agree to be respon-sible for the operation at this facility.Miner agreesto compensate Michael F. Guida and Mario Petti atthe rate of Six Hundred Fifteen Dollars ($615.00)perweek. 'Additionally, a bonus of five percent(5%) shall be paid to Michael F. Guida and MarioPetti each of the net operating pre-tax profit of theoperation at the Milford, Delaware facility,said bo-nusesto be paid quarterly and to be placed in anescrow account subject to further order of thecourt.Thereafter, on May 7, 1985, the Defense Department ap-proved the proposed changes, as recited above. (SeeG.C: Exh. 11.)On entry of the bankruptcy court's order, dated April11, 1985,Miner Industries became a subleasee of GuidaClothing at the Milford plant. (See G.C. Exh. 10.) As theorder provided, "Miner will sublease . . . upon the sameterms and conditions that Guida enjoys" the "sublease,unless otherwise ordered . . . shall terminate upon com-pletion of [Guida's 3] contracts...plusMiner's onecontract for heavy weight wet clothing," "the equipment MINER INDUSTRIES237at [Guida's]Milford . . . facility will be used by Minerfor the completion of the contracts," and "Miner willpay all operatingexpensesincluding wages of employees,cost of material,maintenanceequipment, insurance, heatand other utility expenses of the facility, and other over-head expenses commensurate with the operation of thefacility."And, as Michael Guida testified, "the individ-ualshired by Miner" then started working in the "samebuilding,"paid byMinerIndustries, and the "nameGuida Clothing . . .is still onthe building."2As stated,Miner Industrieshad one contract (0701)with the Defense Department for the production of wet-weather parkas. About April 11, 1985, Miner Industries"received [from its Rhode-Island plant] the parts and ma-terial and everything to start working on the contract" atthe Milford plant. Michael Guida testified:Q. To what extent did those parkas, the ones inMiner's 0701 contract, how did they differ, if at all,from the parkas in Guida's contract, the [0767] con-tract and/or the 0384 contract?A. Same type of parka, yes.Q.And, the manufacturing process for thoseparkas in the 0701 contract is identical to that of theprocess in making the parkas for the [0767] and the0384 contract, correct?A. Yes.Q. Same machines would be used?A. Yes.Q. Same employees would do them; presumably?A. Yes. ,Q. The same skills would be used in producingthose garments?A. Yes.Further,Michael Guida explained that the "0701" MinerIndustries contract called for the production of about50,000 parkas. As of January 8, 1986, the date of thishearing, some 14,000 parkas had been produced at Mil-ford and the "present intention" is that the "remainderwill be produced here."About May 21, 1985, Miner Industries also "'resumed"work on the Guida "0409 overall contract."3 Work onthis contract had been "dormant" since February, whenGuida Clothing "shut down." Michael Guida testified:Q. To what extent, Mr. Guida, if at-all, are differ-ent machines used in producing those overalls forthe 0409 contract now, as opposed to during theJanuary and February period?A.Well, you can't phrase it as the machinesbeing different. The machines being used would bethe same machines. However, what is different isthe process in which it is handled.2According to Michael Guida,Miner Industries used about22,000 to25,000 squarefeet of therentedfacilitywhenit started production duringApril 1985 Gmda Clothing,during January andFebruary 1985,had uti-lizedabout 30,000 square feetThe remaining8000 to 5000 square feet[not used byMiner] areutilized for the storageof "unusedmachinery;'3Miner International also started,shipping parks about this time pursu-ant to Gmda's "0767" contract. See G.C. Exhs 15(a)-(n).Guida explained,inter allia,thatMiner Industries has"added another operation,shingling,which does not re-quire a machine."Previously,Guida Clothing performedthisprocesswith"brushes,"now,Miner Industries"changed it to rollers, and it has picked up the speed ofemployees."Guida also noted other changes made "asfar as handling," which have resulted in greater efficien-cy.4Michael Guida further testified that,as of April 1985,when Miner Industries started production at the Milfordplant, "we were cutting somewhere around 10 to 15thousand [units]a month."As of the date of this hearing,January 8, 1986,,"we are cutting somewhere around 22to 26 thousand a month."Guida further noted that, as ofJanuary 8,1986,Miner Industries had not started pro-duction on Guida Clothing's third contract("0384") withtheDefenseDepartment for the production of some60,000 wet-weather heavy parkas.The record shows that Miner Industries,commencingabout April 10, 1985,essentially hired employees at theMilford plant into the same or similar job classificationsformerly used by Guida Clothing before it had ceasedoperations.Further;Miner Industries by-and-large hiredemployees into these job classifications in the same pro-portions or ratios formerly existing at Guida Clothing.Thus,for example,as ofMay 28,1985,when the Uniondemanded recognition,Miner Industries had a workforce at Milford of some 64 employees.About 39 ofthese employees were gluers and about 121were stitchers.(Set G.G. Exh.12.)Asnoted,supra,the bulk of GuidaClothing's 120 to 150 unit personnel during January andFebruary 1985 were also gluers and stitchers.Further,Miner Industries' employees from its Rhode-Island plantwere not transferred to the Milford factory.Miner Industries essentially retained the same manage-ment and supervisory personnel at the Milford factory.Guida and Petti are still"responsible for the operation atthis facility." (See the order of the bankruptcy court,G.C. Exh.10.)Eudine Vickers is still employed, byMiner Industries in the"same position"in "the office."Mattie Bowman,Doris DeLong,and Vera Russell arestillworking at the factory'as supervisors, andWayneHughes worked for Miner Industries(until his later,ter-mination)in the"same"position in "shipping."In short,Petti and Guida,Guida Clothing's highest officers, con-tinue on as management for Miner Industries,togetherwith the former floor supervisors.5David Ashcroft testified thatMiner Industries alsohired Jerry Mayhewof A.G.Mayhew Associates "as aconsultant tomanage the facility inMilford"; that4Guida elsewhere explained:"maybe ...shinglingwas changed alittle bit . . . some of the techniques were changed..we had to redowithin the office . . the purchasing is now done in Rhode Islandthe payroll is completed in Rhode Island "5Wayne Hughes has been replaced by an employee named Birgholtz,who-previously did not work forGuidaClothing. Further,Miner Indus-tries did not hire the former maintenance mechanics, although, accordingtoGuida,"we are thinking about" hiring such a mechanic.In addition,,Supervisor Palma Guida (Michael Guida's mother) and ComptrollerHarold Weinberg were not carried over by Miner Industries See Tr. 58-61, 98-99 238DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDMayhew "reports directly to Ashcroft"; and thatMayhewis an industrial engineer, very familiar with time andmotion studies. [Mayhew] operates what is knownas a SAM-standard allowed minutes-system .. .It is a method of measuring movements of operatorsand then coming up with standards and telling oper-ators which hand they should use . . . and so forth,and planningproduction methods.Mayhew, by use of these skills, "has increased the effi-ciency of the Milford plant." And, now, both Guida andPetti"report to"Mayhew. Nevertheless, asMichaelGuida explained, Petti "is in charge of all production,"which was "his position for Guida Clothing." Guida isthe "contract administrator." Further, Mayhew's changesat the Milford plant, such as, for example, in guaranteedminimumsto piece-rate workers, bonuses, and absentee-ism policy, as well as his related improvements in the ef-ficiency of operation, have not significantly altered theterms and conditions of employment or the nature of theemploying industry at the Milford plant. The plant, asnoted, is still utilizing the same basic machines toproduce the same basic products for the same customeroperating the same hours under essentially the same su-pervision. (See, generally, R. Exh. 5.)The Union, by letter dated May 28, 1985 (G.C. Exh.16), apprised Ashcroft of Miner Industries that it "repre-sentsthe employees of Guida Clothing"; that "Miner In-dustries is now operating the Guida plant"; that it "rep-resents these employees who have been hired by Miner";that it therefore "demands recognition"; and that itwould like "to meet .. . as soon as possible to negotiatea collective bargaining agreement covering these em-ployees," proposing a meeting between June 3 and 14,1985.Ashcroft replied, by letter dated June 5, 1985(G.C. Exh. 17):Be advised, we are still in the process of negotia-tion to resolve differences over the lease on thepropertyand discussionswith the S.B.A. and thebank, as well as determining possible inventory dis-crepancies.We therefore do not feel in any positionto discuss with any party the future of Miner inDelaware.We would, however, remind you that the em-ployees at our Delaware location are not employedby Guida and therefore not governed by the Guidacontract.Thereafter, on August 23, 1985, the Union filed the in-stant unfair labor practice charge, alleging that Miner In-dustries, "since on or about May 28, 1985, has refused tobargain with" the Union "as a successor to Guida Cloth-ing." (See G.C. Exh. 1(a).) And, Miner Industries, in itsanswer to the complaint, admitted that "since on orabout June 5, 1985, [it] has failed and refused and is fail-ing and refusing to bargain collectively with the Union."(See G.C. Exh. 1(c).)The parties stipulated that, "at all times material, fromApril 10, 1985, through and including July 29, 1985, amajority of the employees employed by Miner Industriesat the Milford, Delaware, location, were formerly em-ployed by the predecessor Guida Clothing." The partiesfurther stipulated that, "at all times since July 30, 1985a majority of the employees employed byMiner In-dustries at theMilford facility were not formerly em-ployed by Guida Clothing." In addition, as stipulated,"as of the May 28, 1985 demand for recognition, therewere approximately 64 employees . . . of which approxi-mately 51 had been Guida employees"; later, "on July 29the number of employees was approximately 124 and, ofthatnumber, 63 approximately were former Guidapeople"; and, later, "as of December 1, 1985 [Miner In-dustries] had 145 employees and a majority of them werenot former Guida employees " (See Tr. 22-27 and G.C.Exh. 12.)Counsel for Respondent Employer, in his posthearingbrief (Br. 3), acknowledges that "Guida is nolonger adebtor in possession" and that Miner Industries "hasmade an offer to the trustee to continue operations in theDelaware facility until September 1987." Counsel at-taches to his brief a letter dated March 25, 1986, fromMiner Industries to the trustee, reciting,inter alia:Miner wishes to inform you that it has been award-ed two contracts by DPSC for approximately200,000 Heavy Wet Garments that would be madein the Delaware facility. These garments are identi-cal to those that are the subject matter of theMarch 15, 1985 agreement between Miner andGuida. The purpose of this letter is to propose anextension of this agreement in order to permitMiner to continue to use the facilities and equip-ment of Guida until September of 1987.66The sequence of events recited above is essentially undisputed, con-sisting in large part of uncontroverted documentary evidence And, al-though I have recited above testimony of both Michael Guida and Ash-croft,their testimony pertaining to numbers of unit personnel and pro-duction or shipping figures was demonstrated to be,at best,rough andgeneral approximationsCounsel for Respondent,in his posthearing brief(Br 2), asserts that "itwas always anticipated that Miner would eventually employ approxi-mately 145 employees in this facility in order to meet the productioncalled for by the Government contracts " Thus, counsel argues (Tr 16-17) that "it took usuntilDecember to reach that full complement of145 people" and,consequently,majority status should be determined inDecember, some 8 months after Miner Industries took over Guida'splant,machines,and personnel The credible evidence of record does notshow that "it was always anticipated"thatMiner Industries would"eventually employ 145 employees " Counsel,inmakingthisassertion, isapparently relying on the rough and general approximations of both Mi-chael Guida and Ashcroft, which I find to be vague,uncertain,and unre-liable on this record For example, Michael Guida, in general and roughterms (Tr 104-105), stated that Miner Industries "will have to be produc-ingright around 30 or 32,000 plus [garments]per month to meet thedelivery schedules" and "140-150" "employees will be necessarytomeet that type of production schedule of 31,000 per month " Ashcroft,also in general and vague terms, asserted(Tr 149)that his "target datefor the completion of the four contracts [was] April 1986", that "is basedon the assumption that Miner reaches its goal of producing" "30,000 permonth", andAshcroft addedWell, if I could, maybe put it another way, we producedan originalproduction schedule back in April-May when we intended to com-mence operations in Milfordwe are onlyrunning3 to 4 weekslatethe schedule calls for April and it could run over into MayIn sum, I am not persuaded on this record that Miner Industries, atany time pertinent here, sufficiently contemplated and planned for aContinued MINER INDUSTRIES239DiscussionsThe settled legal principles of successorship were re-stated by the court inNLRB v. Jeffries Lithograph Co.,752 F.2d 459, 463 (9th Cir. 1985), as follows:A successor employer is a firm which, havinghired most of its employees from a predecessor em-ployer'swork force, conducts essentiallythe samebusiness that the predecessor did ... When a prop-erly recognized or Board-certified union has repre-sented the predecessor's employees, the law pre-sumes that a majority of the successor's employeessupport the same union . . . . This presumptionplaces the successor employer under a duty to bar-gainwith the union. . . . The reason for the pre-sumption is that a mere change in ownership, with-out an essentialchange in working conditions, is notlikely to change employees' attitudes toward unionrepresentation.... [CitingNLRB v. Burns Interna-tional Security Services,406 U.S. 272 (1972).]The court further noted:The presumption that the old union should repre-sent the new workforce applies only when a majori-ty of the new workforce once worked for the oldemployer. Ideally, to fix a date for determining ma-jority status, the Board would wait until the newemployer has hired its "full complement" of work-ers.SeeBurns,406 U.S. at 295, 92 - S.Ct. at 1586(dictum). But the federal labor policy favoring earlyrepresentation and theexigenciesof our economydo not permit the Board to wait until an uncertainfuture date when the employer can claim that it hashired every needed employee.See,e.g.,NLRB v.Pre-Engineered Building Products, Inc.,603 F. 2d 134,136 & n. 1 (10th Cir. 1979). Therefore, we permitthe Board to make a successorship determinationwhen the new employer has achieveda "substantialand representative" complement of workers.Premi-um Foods,709 F.2d at 628.Applying the foregoing principles to the essentially un-disputed and credited evidence of record, I find and con-clude that Miner Industries was at all times pertinenthere a successor employer of Guida Clothing'and, there-fore, violated Section 8(a)(5) and (1) of the Act when itrefused to recognize and bargain with the Union as therepresentative of the employees in an appropriate unit.Guida Clothing ceased operations at the Milford plant onFebruary 8, 1985. Miner Industries, shortly thereafter, at-total or fullcomplementof 145 employees,as claimed by counsel.This assertion is at odds with the alleged uncertaintiesin continuingthe operation, the vacillating number of employees gradually hiredstartingon April 10 and the vacillating production and delivery fig-ures during this entiresequenceAs will be discussed further below,I findinstead that Miner Industries had a substantialand representa-tive complement of unit employees by May 28 (Le., 64 employees)or, alternatively, by July 29 (i.e., 124 employees),when Miner Indus-trieswas substantially producing both the parkas and overalls previ-ously manufactured by Guida.Further, counsel for the General Counsel, by letter dated February 24,1986,encloses omitted exhibits and seeks to correct the record.His re-quest is unopposedand granted.tempted to take over Guida's plant, lease, operation, andoutstandingcontractswith the Defense Department.About April11, as soonas the bankruptcy court ap-proved theagreementbetween Guida and Miner, MinerIndustries in fact took over Guida's operation lock,stock, and barrel.Miner Industries used the same plantand the same machines and manufactured the same prod-uct.Miner Industries utilized the same supervision, in-cluding Guida and Petti, and employeda substantial ma-jority of Guida's work force. There were no significantor substantial changes in their terms and conditions ofemployment.In sum,it is hard to conceive of a casewhere the employing industry, following a takeover, re-mained sosubstantially intact.Nothingsignificantwaschanged. The unit employees continued to make thesame overallsand parkas under the same supervision inthe same plant on the same machines for the same cus-tomer.There is no question that a substantial majority of theunit employees were former Guida employees on May28, 1985, when the Union, demanded recognition. Fur-ther,Miner Industries, at the time, had essentially filledall the prior job classificationsin the same or similarratioswhich had existed when Guida ran the operation.The same products were being substantially produced atthe time. Consequently, I would find on this record that,by May 28, Miner Industries had a substantial and repre-sentativecomplement of unit workers. SeeJeffries Litho-graph,supra, and cases cited. Alternatively, I would findthe Union's demand for recognition, on May 28, to be acontinuing demand here. Miner Industries, on rune 5,had unequivocally rejected this demand. Following thefiling of unfair labor practice charges and the issuance ofa complaint, Miner admitted that it was continuing in itsrefusal to recognize the Union. Under the circumstances,itwould have been futile for the Union to repeat its May28 demand. Cf.AircraftMagnesium,265NLRB 1344(1982), enfd. 730 F.2d 767 (9th Cir. 1984). Consequently,on July 29, Miner Industries employed 124 unit employ-ees and a majority were still former Guida employees.This 124 complement clearly would constitutea substan-tial and representative unit complement.Miner Industries would defer determining majoritystatus for some 8 months from takeover, until December1985.Miner argues,supra, footnote 6, "it was always an-ticipated thatMiner would eventually employ approxi-mately 145 employees in this facility" and reached thisalleged "full complement" on December 1. The credibleevidence of record, as found, does not supportthis asser-tion.Moreover, as the Board stated inMyers CustomProducts,278 NLRB 636, 637 (1986):When a new employer expects, with reasonable cer-tainty, to increase its employee complement substan-tiallywithin a relatively short time, it is appropriateto delay determining the bargaining obligation forthat short period.Here,there was no "reasonable certainty" and no dem-onstrated "relatively short time" or "short period." Ac-cordingly, I reject this contention. 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.RespondentMiner Industries is an employer en-gaged in commerce as alleged.2.Upper South Department, International Ladies'Garment Workers' Union is a labor organization as al-leged.3.Miner Industries violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to recognize and bargainin good faith with the Union as the exclusive bargainingagent of its employees in the following appropriate unit:All nonsupervisory production, maintenance, pack-ing and shipping workers employed by Respondent[at itsMilford, Delaware facility].4.The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondentEmployer will be directed to cease and desistfrom engagingin such conduct or like or related conductand to post the attached notice at its Milford, Delawareplant. Further, to effectuate the purposes and policies oftheAct, Respondent Employer will be directed to, onrequest, bargain in good faith with the Charging Unionas the exclusive bargaining agent of the unit employeesinvolved and embody ina signed agreementany under-standing reached.On these findings of fact and conclusions of law andon the entire record,I issue the,following recommend-ed'ORDERThe Respondent, Miner Industries, Inc., Milford, Dela-ware,its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain collectively and ingood faith with Upper South Department, InternationalLadies' Garment Workers' Union, AFL-CIO as the ex-clusive bargaining agent of the employees in the follow-ing appropriate unit with respect to rates of pay, hoursof employment, and other terms and conditions of em-ployment. The appropriateunit is:All nonsupervisory production, maintenance, pack-ing and shipping workers employed by Respondent[at itsMilford, Delaware facility].(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir Section 7 rights.2.Take the following affirmative action necessary toeffectuate the policies of the Act.T If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(a)On request, bargain collectively and in good faithwith the Union as the exclusive bargaining representativeof unit employees with respect to rates of pay, hours ofemployment, and other terms and conditions of employ-ment,and embodyin a signed agreement any under-standing reached.(b) Post at its facility in Milford, Delaware, copies ofthe attached notice marked "Appendix."s Copies of thenotice, on forms provided by the Regional Director forRegion 5,after being signed by Respondent's authorizedrepresentative, shall be posted by Respondentimmediate-ly on receipt and maintained for 60 consecutive days inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.8 If this Order is enforced by a ,judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collectivelyand in good faith with Upper South Department,Inter-national Ladies'Garment Workers' Union,AFL-CIO asthe exclusive bargaining agent of the employees in thefollowing appropriate unit, with respect to rates of pay,hours of employment and other terms and conditions ofemployment.The appropriate unit is:All nonsupervisory production,maintenance, pack-ing and shipping workers employed by Miner In-dustries at its Milford,Delaware facility.WE WILLNOT inany like orrelatedmanner interferewith,restrain,or coerceour employees in the exercise oftheir rights guaranteed in Section7 of theNationalLabor Relations Act.WE WILL, onrequest, bargain collectively and in goodfaithwith the Unionas the exclusive bargaining repre-sentativeof theunit employees with respect to rates ofpay, hours of employment,and other terms and condi-tions of employment,and embody in a signed agreementany understanding reached.MINER INDUSTRIES, INC.